DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-3, 6, 11, 21-26 and 30-34) in the reply filed on 9/1/2021 is acknowledged. Applicant has indicated that claims 1-34 have been canceled, new claims 35-44 correspond to the elected group and that claims 45-46 should be included since no burden is present. After further consideration claim 45 will be examined with the elected group and claim 46 will be withdrawn for being drawn to an unelected group 2 that still requires a different search strategy than that of the elected group 1. Claim 46 is a method that requires the art to be within the field of endeavor claimed. Claims 35-45 are drawn to apparatus claims that merely need to have the structure to perform the claimed function. Due to this distinction, the search burden laid out in the restriction requirement dated 9/1/2021 is still present. As such claims 35-45 will be examined herein. 

Claim Objections
Claim 35 is objected to because of the following informalities: “wherein inner” in line 4 should recite – wherein the inner --.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities: “opening in the” in line 1 should recite – opening is in the --.  Appropriate correction is required.

Claim 41 is objected to because of the following informalities: “opening in the” in line 1 should recite – opening is in the --.  Appropriate correction is required.

Claim 45 is objected to because of the following informalities: “of medical device” in line 8 should recite – of the medical device --.  Appropriate correction is required.

Claim 45 is objected to because of the following informalities: “wherein inner” in line 8 should recite – wherein the inner --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites the limitation "the entry” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites the limitation "the body” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites the limitation "a balloon catheter” in line 5.  This is limitation is indefinite because it is unclear if this is the same balloon catheter previously presented or a different balloon catheter. For examination purposes, this is being interpreted as the same balloon catheter. 

Claim 35 recites the limitation "a hemostatic valve” in line 11.  This is limitation is indefinite because it is unclear if this is the same hemostatic valve previously presented or a different hemostatic valve. For examination purposes, this is being interpreted as the same hemostatic valve. 

Claim 36 recites the limitation "the form” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 37 recites the limitation "the member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 38 recites the limitation "the tube” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation "a diameter” in line 1.  This is limitation is indefinite because it is unclear if this is the same diameter previously presented or a different diameter. For examination purposes, this is being interpreted as the same diameter. 

Claim 45 recites the limitation "the entry” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 45 recites the limitation "the body” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 45 recites the limitation "a hemostatic valve” in line 12.  This is limitation is indefinite because it is unclear if this is the same hemostatic valve previously presented or a different hemostatic valve. For examination purposes, this is being interpreted as the same hemostatic valve. 

Claim 45 recites the limitation "a hemostatic valve” in line 14.  This is limitation is indefinite because it is unclear if this is the same hemostatic valve previously presented or a different hemostatic valve. For examination purposes, this is being interpreted as the same hemostatic valve. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-36 are rejected under 35 U.S.C. 102a1 as being anticipated by Durcan (20040093005).

As to claim 35, Durcan discloses: An insertion tool (10) for facilitating the entry of a balloon catheter into the body, the tool comprising: a tubular member (12) comprising outer and inner surfaces (see figure 3); a distal end (end towards top of page in figure 3)  comprising an opening and defining inner and outer diameters (see figure 3), wherein inner diameter is sized to allow passage of a balloon portion of a balloon catheter through the tubular member (see figure 5, structured to allow a balloon through the device); a proximal end (see figure below) comprising an opening and having inner and outer surfaces defining inner and outer diameters (see figure 3 and figure below), wherein between the proximal and distal ends the outer surface of the tubular member is sized to fit within a portion of a hemostatic valve (see explanation below); a length between the proximal and distal ends that is greater that a length between two openings of a hemostatic valve (structured to be longer than a valve that is designed to be a short valve); a flange (see figure below) arranged about (see explanation below) the outer diameter of the proximal end; wherein the inner diameter of the distal end is smaller than the inner diameter of the proximal end (see figure 3), thereby providing a tapered configuration to the tubular member (tapered along part of the length of the device). Examiner notes the claim does not require the tubular member to be tapered throughout its length, thus only a segment of the device can be tapered for the claim to be met. Examiner notes “sized to fit within a portion of a hemostatic valve” constitutes functional claim language, indicating that the claimed device need only be structured to be used in such a manner.  The Office submits that the tubular device 12 meets the structural limitations of the claim because it is able to accommodate being passed through a hemostatic valve. Its also noted that the hemostatic valve is not being positively claimed. Finally, “arranged about” is being interpreted as in the area of the proximal end. 

    PNG
    media_image1.png
    745
    770
    media_image1.png
    Greyscale


As to claim 36, Durcan discloses the invention of claim 35, Durcan further discloses:  wherein the flange is in the form of a circular rim (see figures 1-3). 

Claims 35-36 and 45 are rejected under 35 U.S.C. 102a1 as being anticipated by Andreacchi (20120296313).

As to claim 35, Andreacci discloses: An insertion tool (100) for facilitating the entry of a balloon catheter into the body (see figure 8-9), the tool comprising: a tubular member (100 is a tubular member see figure 8) comprising outer and inner surfaces (see figure 8); a distal end comprising an opening and defining inner and outer diameters (end closest to 240 in figure 8), wherein inner diameter is sized to allow passage of a balloon portion of a balloon catheter through the tubular member (see figures 8-9); a proximal end (see figure below) comprising an opening and having inner and outer surfaces defining inner and outer diameters (see figure below), wherein between the proximal and distal ends the outer surface of the tubular member is sized to fit within a portion of a hemostatic valve (see figure 9, fits within 240); a length between the proximal and distal ends that is greater that a length between two openings of a hemostatic valve (see figures 8-9); a flange (see figure below) arranged about the outer diameter of the proximal end (see explanation below); wherein the inner diameter of the distal end is smaller than the inner diameter of the proximal end (see figure below), thereby providing a tapered configuration to the tubular member. Examiner notes the claim does not require the tubular member to be tapered throughout its length, thus only a segment of the device can be tapered for the claim to be met. Finally, “arranged about” is being interpreted as in the area of the proximal end.

    PNG
    media_image2.png
    774
    674
    media_image2.png
    Greyscale

As to claim 36, Andreacchi discloses the invention of claim 35, Andreacchi further discloses:  wherein the flange is in the form of a circular rim (see figures 8-9). 

As to claim 45, Andreacchi discloses: A system for facilitating the entry of a medical device into the body (system of figure 8), the system comprising: (a) a medical device (210) that is inserted into the body (see figure 8); (b) a hemostatic valve (240); and (c) an insertion tool (100) for facilitating entry of medical device into the body (see figure 8-9), the tool comprising: a tubular member (100 is a tubular member see figure 8) comprising outer and inner surfaces (see figure 8); a distal end comprising an opening (end closest to 240 in figure 8) and defining inner and outer diameters (see figure 8), wherein inner diameter is sized to allow passage of a distal portion of the medical device (see figure 8); a proximal end (see figure below) comprising an opening and having inner and outer surfaces defining inner and outer diameters (see figure below), wherein between the proximal and distal ends the outer surface of the tubular member is sized to fit within a portion of a hemostatic valve (see figure 9, fits inside 240); a length between the proximal and distal ends that is greater that a length between two openings of a hemostatic valve (see figure 9); Serial No. 16/914,950 Docket No. SRM0173/US/2Page 4a flange (see figure below) arranged about the outer diameter of the proximal end (see explanation below); wherein the inner diameter of the distal end is smaller than the inner diameter of the proximal end (see figure below), thereby providing a tapered configuration to the tubular member. Examiner notes the claim does not require the tubular member to be tapered throughout its length, thus only a segment of the device can be tapered for the claim to be met. Finally, “arranged about” is being interpreted as in the area of the proximal end.

    PNG
    media_image2.png
    774
    674
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi (20120296313).

As to claim 37, Andreacchi discloses the invention of claim 35, Andreacchi further discloses: wherein the tubular member defines a central axis (CA) along the length of the member from the proximal to distal end (axis that runs through tubular member), 
Andreacchi fails to directly disclose: the flange is at an angle to the central axis in the range of about 750 to about 105o.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the flange be at an angle to the central axis in the range of about 750 to about 105o in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the flange does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraph 0064 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 38, Andreacchi discloses the invention of claim 35, Andreacchi further discloses: wherein the flange has a diameter (maximum diameter of the flange taken from very end of flange) measured relative to the outer diameter of the proximal end of the tube. 
Andreacchi fails to directly disclose: the diameter of the flange is in the range of about 1.1X to about 3X the outer diameter of the proximal end of the tubular member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the flange diameter be in the range of about 1.1X to about 3X the outer diameter of the proximal end of the tubular member in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the flange does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraph 0064 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 39, Andreacchi discloses the invention of claim 35, Andreacchi further discloses: wherein the flange has a diameter (maximum diameter of the flange taken from very end of flange) measured relative to the outer diameter of the proximal end of the tube. 
Andreacchi fails to directly disclose: the diameter of the flange is in the range of about 1.5X to about 2.5X the outer diameter of the proximal end of the tubular member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the flange diameter be in the range of about 1.5X to about 2.5X the outer diameter of the proximal end of the tubular member in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the flange does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraph 0064 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 40, Andreacchi discloses the invention of claim 35, Andreacchi fails to directly disclose: wherein the inner diameter at the distal opening in the range of about 2.5 mm to about 7.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the inner diameter at the distal opening in the range of about 2.5 mm to about 7.5 mm in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the inner diameter does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009-0010 and 0062 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 41, Andreacchi discloses the invention of claim 40, Andreacchi fails to directly disclose: wherein the inner diameter at the distal opening in the range of about 3 mm to about 6 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the inner diameter at the distal opening in the range of about 3 mm to about 6 mm in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the inner diameter does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009-0010 and 0062 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 42, Andreacchi discloses the invention of claim 35, Andreacchi fails to directly disclose: wherein the inner diameter at the proximal opening in the range of about 3.5 mm to about 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the inner diameter at the proximal opening in the range of about 3.5 mm to about 10 mm in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the inner diameter does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009-0010 and 0074 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 43, Andreacchi discloses the invention of claim 42, Andreacchi fails to directly disclose: wherein the inner diameter at the proximal opening in the range of about 4 mm to about 8 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the device of Andreacchi have the inner diameter at the proximal opening in the range of about 4 mm to about 8 mm in order to fit the particular procedure being done and to fit the particular balloon being used since this claimed dimension of the inner diameter does not change the devices ability to facilitate passage of a medical device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0009-0010 and 0074 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Andreacchi (20120296313) in view of Swan (5,414,075).

As to claim 44, Andreacchi discloses the invention of claim 35, Andreacchi fails to directly disclose: the insertion tool comprising a coating comprising a hydrophilic polymer and a latent reactive photogroup. Examiner notes in paragraph 0100 and 0124 of applicant’s specification explains acceptable coatings (Photo-PVPP) are described in U.S. Pat. No. 5,414,075.
Swan teaches that using these coatings on medical devices is well known (col 10 lines 59-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a coating including a hydrophilic polymer and a latent reactive photogroup as taught in Swan to the device of Andreacchi to increase the lubricity of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Razavi (8366615): teaches flange on end of tube
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771